      Case 1:18-cv-07350-ENV-RLM Document 29 Filed 12/17/19 Page 1 of 4 PageID #: 137




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                        VALERIE E. SMITH
Corporation Counsel                            100 CHURCH STREET                                        Senior Counsel
                                               NEW YORK, NY 10007                                Phone: (212) 356-2398
                                                                                                   Fax: (212) 356-3509
                                                                                                  vsmith@law.nyc.gov
     BY ECF                                                             December 17, 2019
     Honorable Roanne L. Mann
     United States Magistrate Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                                   Re:    James Pugh v. City of New York, et al.
                                          18-CV-7350 (ENV) (RLM)
     Your Honor:
            I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City of
     New York, and the attorney assigned to represent defendants City of New York and Officer Casimir
     (“Defendants”) in the above-referenced matter. Defendants write in opposition to plaintiff’s request to
     extend discovery ninety (90) days to (1) depose a second EMT; (2) obtain information related to an
     ambulance that was on scene; (3) depose Officer Sikora; and (4) inspect the defendant’s vehicle. For
     the reasons set forth herein, defendants do not oppose plaintiff’s request to depose EMT Thomas
     Koehler; however, as explained herein, any additional discovery should be denied as plaintiff has not
     met the good cause standard to extend fact discovery. Defendants further request that plaintiff be
     compelled to provide outstanding discovery that was requested at plaintiff’s deposition on November
     15, 2019.
              RELEVANT HISTORY
            Plaintiff alleges that defendant Casimir and an unknown officer subjected him to excessive
     force on December 30, 2017, when he was kicked, hit, kneed, and struck with a retractable metal bar.
     See ECF No. 19 at ¶¶ 13-17. As a result, plaintiff alleges that he suffered an injury to his left knee
     which resulted in knee replacement surgery. Id.
             Relevant to the instant motion, at the April 23, 2019 initial conference, a Scheduling Order was
     entered which stated that fact discovery would close on October 23, 2019. See ECF No. 9. Also on
     April 23, 2019, defendants served their initial disclosures pursuant to FED. R. CIV. P. 26(a) which
     identified Police Officer John Sikora as an individual with discoverable information. On September 26,
     2019, plaintiff indicated that he would be seeking leave to file an amended complaint to add Officer
     Sikora as a defendant. Additionally, on September 26, 2019, fact discovery was extended until
     December 16, 2019. Your Honor also adjusted the expert discovery period accordingly, so that
     plaintiff’s expert disclosures are due January 24, 2020, defendants’ rebuttal expert disclosures, if any
     are due February 21, 2020, expert depositions are to be completed by March 16, 2020, and defendants’
     request for a promotion conference is due by March 25, 2020. The Court noted on the record that this
     would be the final extension of discovery. See ECf No. 11.
    Case 1:18-cv-07350-ENV-RLM Document 29 Filed 12/17/19 Page 2 of 4 PageID #: 138

        On October 28, 2019, plaintiff filed a motion seeking leave to amend the complaint in order to
add Officer Sikora as a defendant. See ECF No. 13. On November 4, 2019, the Court found that
plaintiff did not satisfy the good cause requirement to amend the complaint to add Officer Sikora as a
defendant in this action. See ECF No. 16. Notwithstanding, since the statute of limitations had not yet
expired, defendants consented to allow plaintiff to file an amended complaint for the limited purposes
of substituting the “John Doe” defendant with Officer John Sikora. See ECF No. 17. 1
        Plaintiff now seeks to enlarge discovery, yet again, to conduct discovery that he should have
and could have conducted within the time previously allotted by Your Honor for fact discovery. As
such, and with the exception of the deposition of EMT Koehler, plaintiff’s requests should be denied in
their entirety.
         LEAVE TO AMEND THE SCHEDULING ORDER TO EXTEND DISCOVERY SHOULD BE DENIED
       Where a scheduling order has been entered by the Court, FED. R. CIV. P. 16(b) provides that a
discovery schedule shall not be modified except upon a showing of good cause. See Anderson v.
Bungee Internat’l Mfg. Corp., No. 96 Civ. 0186 (MGC) (THK), 1999 WL 219904 (S.D.N.Y. Apr. 14,
1999); Pratt v. City Mission Society, Inc., No. 97-CV-0515E(H), 1999 WL 222568, at *1 (S.D.N.Y.
Apr. 12, 1999) (declining to extend discovery for lack of good cause shown). “It is the movant’s
burden to establish good cause to amend the scheduling order.” See Baburam v. Fed. Express Corp.,
318 F.R.D. 5, 7-8 (E.D.N.Y. 2016) (citing Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d
Cir. 2000). To demonstrate good cause, the party seeking a modification must show that the relevant
deadline could not reasonably be met despite that party’s diligence under the existing scheduling order.
See Holmes v. Grubman, 568 F.3d 329, 335 (2d Cir. 2009) (internal quotations and citations omitted);
Baburam, 318 F.R.D. at 8 (citing Burlington Coat Factory Warehouse Corp. v. Esprit De Corp., 769
F.2d 919, 927 (2d Cir. 1985) (upholding denial of further discovery where the party “had ample time in
which to pursue the discovery that it now claims is essential”). However, since plaintiff cannot meet
the good cause standard his application should be denied in its entirety.
       Deposition of Thomas Koehler: Since plaintiff made efforts to depose EMT Koehler within
the discovery period, defendants do not object to extending the time for discovery so that this
deposition can be completed. See ECF No. 11. Alternatively, since plaintiff’s expert disclosure is not
due until January 24, 2020 and expert discovery does not close until March 16, 2020, defendants see
no reason why plaintiff cannot conduct this deposition during the time already allotted for expert
discovery.
       Deposition of Police Officer John Sikora: With regards to any additional discovery, plaintiff
has not established good cause. Specifically, plaintiff’s counsel’s suggestion that he could not have
taken Police Officer John Sikora’s deposition during the time previously allotted for fact discovery is
completely disingenuous. Defendants identified Officer Sikora on or about April 23, 2019. In fact, the
Court has already found plaintiff lacked good cause to amend the scheduling order pursuant to Rule 16
in order to amend the pleadings to add Officer Sikora as a defendant. See ECF No. 16. Plaintiff has
been in possession of this information for approximately eight (8) months and during that time has
made no efforts to take Officer Sikora’s deposition. See Baburam, 318 F.R.D. at 8 (finding no good
cause to re-open discovery where plaintiff's counsel made no effort to notice the depositions of
witnesses during the eight months of discovery.) Since plaintiff made no efforts to depose Officer
Sikora prior to the close of discovery, his request to extend discovery to do so now should be denied.



1
 Plaintiff’s suggestion that by consenting to plaintiff’s application for leave to amend to substitute “John Doe” with Officer
Sikora, defendants waived their right to oppose this extension of time for discovery is insulting to the defendants and to the
Court who extended plaintiff a courtesy that he now seeks to exploit.
                                                         -2-
 Case 1:18-cv-07350-ENV-RLM Document 29 Filed 12/17/19 Page 3 of 4 PageID #: 139

       Discovery Related To An Ambulance On Scene: Plaintiff’s request for discovery related to
an ambulance on the scene should also be denied because plaintiff’s request is untimely, he has no
good cause for the delay, and the request would be fruitless.
        The first time plaintiff requested information related to an ambulance that was on scene of the
alleged accident was on December 9, 2019, through an informal email. A formal discovery request was
not made until December 11, 2019, five (5) days before the close of discovery. Discovery should not
be extended for plaintiff to conduct this discovery and his request for extension of discovery should be
denied. See, e.g., Przygoda v. Hove, No. 98-6007, 1998 WL 743728, at *2 (2d Cir. Oct. 21, 1998)
(affirming magistrate judge’s ruling that, inter alia, “discovery demand was untimely because the
deadline for discovery had occurred”); Millenium Expressions, Inc. v. Chauss Mktg., Ltd., No. 02 Civ.
7545, 2003 WL 22853043, at *1 (S.D.N.Y. Nov. 7, 2003) (affirming magistrate judge’s ruling
striking discovery demands filed two days before the expiration of discovery).
         Further, plaintiff attempts to mislead the Court by stating he only recently became aware that
there was an ambulance on the scene of the alleged accident. This is simply not true. Indeed, plaintiff
testified during his November 15, 2019 deposition that there was an ambulance on scene. See
Deposition excerpt dated, Nov. 15, 2019, annexed hereto as Exhibit A at 108:13-14. Plaintiff made a
strategic decision not to pursue this discovery. There is simply no good cause explanation why plaintiff
waited almost two years before requesting information related to the EMT’s on scene.
        Finally, despite this late request, defendants inquired into whether there was any information
from FDNY related to any CAD (“sprint”) calls documenting radio communications related to incident
time and location. Upon information and belief, there are no CAD reports documenting treatment by
any FDNY ambulance at the incident time and location. This is consistent with the information
provided by Officer Casimir during his deposition wherein he testified that the ambulance was a
private ambulance passing by the scene. As such, any information related to a private ambulance
would not be in in the custody or control of the City of New York. Discovery should not be extended
for plaintiff to seek this discovery.
        Moreover, obtaining any information related to medical treatment of an individual would
implicate HIPAA privacy laws. Without medical releases, neither party would be able to obtain any
information or records related to treatment of non-parties. Thus, not only did plaintiff not establish
good cause for purposes of obtaining information related to an ambulance on scene, but any attempt to
obtain treatment information would be futile and plaintiff’s request should be denied.
       Extension to Inspect Defendants’ Vehicle: Finally, the Court should also deny plaintiff’s
request to extend discovery to inspect the defendants’ vehicle. Plaintiff already made this request and it
was denied, see ECF No. 16, and he has not presented any new information to support a renewed
request to inspect the defendant’s vehicle. As such, any extension sought on these grounds would be a
waste of time.
       THE COURT SHOULD COMPEL PLAINTIFF TO PROVIDE DISCOVERY
        During plaintiff’s deposition on November 15, 2019, defendants demanded documents relating
to (1) plaintiff’s alleged economic damages; (2) his prescribed medications; (3) social media accounts;
(3) medical records related to a prior gunshot wound; and (4) the name and contact information for
plaintiff’s criminal defense attorney. Immediately following plaintiff’s deposition, defendants served a
discovery demand in writing. See Defendants’ Second Document Request annexed hereto as Exhibit B.
Despite defendants’ efforts, plaintiff has not yet provided the outstanding discovery nor has he
indicated when the information will be provided. Defendants do not feel the need to extend fact
discovery as plaintiff can provide responses during the expert discovery period and so that no further
delay will be caused due to plaintiff’s lack of diligence.
                                                -3-
 Case 1:18-cv-07350-ENV-RLM Document 29 Filed 12/17/19 Page 4 of 4 PageID #: 140

       CONCLUSION
        For the above stated reasons, Defendants respectfully request plaintiff’s application be denied
in its entirety with the caveat that the deposition of EMT Koehler is to be completed by January 24,
2020, and for the Court to compel plaintiff to provide responses to the discovery demands defendants
made during plaintiff’s November 15, 2019 deposition.

                                                           Respectfully submitted,



                                                           Valerie E. Smith
                                                           Senior Counsel
                                                           Special Federal Litigation Division



cc:    Via ECF
       Paul Hale, Esq.
       Attorney for plaintiff




                                              -4-
